Citation Nr: 1440838	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-31 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.  He died in January 1995.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction currently resides with the Detroit, Michigan, VA RO.  

In August 2013, the Board remanded the claim for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim can be reached.

The Board previously remanded the appellant's claim so that the AOJ could provide the appellant with proper notice for the claim on appeal, obtain additional treatment records from private providers, obtain records from the Social Security Administration (SSA), and obtain a VA etiological opinion.  

The AOJ requested the SSA records and following the request for the records, the SSA responded and indicated that the records were destroyed.  The AOJ thereafter issued a formal finding of unavailability of the SSA records.  

The AOJ also obtained an etiological opinion from a VA physician in October 2013.  

However, in an August 2013 notice letter, the AOJ indicated that service connection was not established for any disability during the Veteran's lifetime.  In fact, during his lifetime, the Veteran was service connected for right ear hearing loss and residuals of a left maxillary fracture.  In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that in a claim for service connection for the cause of a veteran's death, VA's notice requirements include (1) a statement of the conditions, if any, for which the veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service connected.  Consequently, the AOJ should send the appellant corrective notice indicating that the Veteran was service connected for right ear hearing loss and residuals of a left maxillary fracture at the time of his death.

At the time of the Board remand, the Board noted that the appellant had previously submitted several VA Forms 21-4142 giving VA authorization to obtain the Veteran's private treatment records.  The AOJ did not request any of the private records identified by the appellant.  The Board remanded the claim and requested that the AOJ obtain updated medical authorization forms for the medical providers identified by the appellant as treating the Veteran prior to his death and attempt to obtain the records.  Although the appellant submitted updated VA Forms 21-4142 for three private providers after the Board remand, the AOJ again made no attempt to obtain any of these records.  Consequently, the AOJ should request that the appellant furnish updated authorization forms for the relevant private providers who treated the Veteran and thereafter attempt to obtain any additional evidence for which the appellant provides authorization.    

If any additional records are obtained, the AOJ should obtain an addendum opinion from the VA physician who submitted the October 2013 etiological opinion.  If no additional records are obtained, no additional medical opinions are necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a letter and ensure that all notification actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2013) are fully satisfied.  38 C.F.R. § 3.159 (2013).  Specifically, the Veteran should be advised of the elements necessary to establish service connection for the cause of the Veteran's death and ensure that the letter meets the notice requirements of Hupp (cited above).  The letter should include reference to the fact that the Veteran was service connected for right ear hearing loss and residuals of the left maxillary fracture at the time of his death.  Additionally, request that the appellant furnish updated authorization forms for all of the relevant medical providers who treated the Veteran prior to his death.  She should be sent copies of the three, now-expired consent forms dated in September 2013 which she previously submitted, to aid her in this regard.  She should be advised that the forms must be completed in full.

2.  If the appellant responds, obtain all identified outstanding pertinent medical records following the procedures set forth in 38 C.F.R. § 3.159 (2013).  

3.  If any additional treatment records are obtained, forward the claims file to the VA physician who provided the October 2013 VA etiological opinion.  If the October 2013 VA physician is not available, submit the claims file to a VA physician with similar expertise.  Request that the physician indicate that new medical records, as well as the entire claims file, were reviewed.  The physician should include a complete rationale for all conclusions reached.  The physician should address the following:

a.  Is acute myelogenous leukemia a type of chronic B-cell leukemia (a type of leukemia that has been deemed to be etiologically related to herbicide exposure)?

b.  If acute myelogenous leukemia is not a type of chronic B-cell leukemia, then is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's acute myelogenous leukemia began during his active duty service, was manifest to a compensable degree within the first post-service year, or is otherwise medically related to service.  

4.  Then, readjudicate the claim.  If the action remains adverse to the appellant, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2013).

